UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7061



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


AARON WILLIAM DANGERFIELD, a/k/a Dusty,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-02-32-A, CA-03-549-AM)


Submitted:   November 19, 2003            Decided:   December 4, 2003


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Aaron William Dangerfield, Appellant Pro Se. Michael Edward Rich,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Aaron William Dangerfield seeks to appeal the district court’s

orders denying relief on his motion filed under 28 U.S.C. § 2255

(2000), and denying his motion for reconsideration. The orders are

not   appealable       unless    a    circuit     justice    or     judge       issues    a

certificate of appealability.             28 U.S.C. § 2253(c)(1) (2000).                  A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                               28 U.S.C.

§   2253(c)(2)    (2000).        A    prisoner    satisfies        this    standard      by

demonstrating      that    reasonable         jurists     would      find       that   his

constitutional     claims       are   debatable     and     that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude that Dangerfield has not made the requisite showing.

Accordingly, we deny his motion for a certificate of appealability

and dismiss the appeal. We dispense with oral argument because the

facts    and   legal    contentions      are     adequately       presented       in   the

materials      before   the     court    and     argument    would        not    aid   the

decisional process.




                                                                                DISMISSED


                                          2